Citation Nr: 0816011	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
December 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in pertinent part, granted 
service connection for bilateral hearing loss evaluated as 
noncompensable, effective January 1, 2005. 

The RO issued a statement of the case that considered the 
hearing loss issue as well as entitlement to service 
connection for left and right wrist disabilities and fallen 
arches with foot pain.  In May 2006 the veteran submitted a 
substantive appeal and indicating that he wanted to appeal 
all the issues that were considered in the statement of the 
case.

Latter in May 2006, the veteran wrote that he wanted to 
withdraw his appeal as to the wrist issues and to claim 
service connection for disabilities of the forearms.  See 
38 C.F.R. § 20.204 (2007) (providing that a claimant may 
withdraw an appeal).  The RO closed his appeal with regard to 
the wrist issues and developed claims for service connection 
for elbow disabilities.  The RO denied the elbow claims in 
May 2007.  There is no evidence that the veteran has 
submitted a notice of disagreement with this decision.

In August 2007, the RO granted service connection for pes 
planus, claimed as fallen arches with foot pain).  This is 
deemed a full grant of the benefit sought on appeal with 
regard to that issue.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Huntington, West 
Virginia Regional Office which has certified the case for 
appellate review. 


FINDING OF FACT

The veteran has level II hearing loss in the left ear and 
level I hearing loss in the right ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The court's have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issues in this appeal arise from the 
veteran's disagreement with the effective date and rating 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.


Factual Background

In June 1988 the veteran underwent an in-service audiological 
assessment.

On the authorized audiological evaluation in June 1988, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25 
30
45
40
LEFT
25
30
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.

In September 2004 the veteran underwent an audiological 
assessment at the Navy Medical Center Audiology Clinic.

On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25 
25
55
50
LEFT
30
40
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

In October 2004 the veteran underwent an audiological 
assessment at Phonax Hearing Systems.

On the audiological evaluation in October 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
55
60
LEFT
15
40
60
50

Speech audiometry revealing speech recognition ability was 
not recorded.

In March 2005 the veteran underwent a VA audio examination.  
The examiner noted that the veteran had a history a history 
of decreased hearing, left worse than right.  The situation 
of greatest difficulty was background noise with meetings.  

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
20
30
60
65
LEFT
30
45
65
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.

The examiner concluded that the veteran had a mild to 
moderately severe sensorineural hearing loss at 2000 Hertz 
(Hz) and above in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear as well.

In a May 2006 letter, the veteran stated that his hearing 
aids required regular maintenance, batteries and repairs.  He 
also noted that his hearing loss frustrated his daily 
communication and his hearing aids served as a visible sign 
of limitation to potential employers.

Analysis

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hz with an average 
pure tone threshold obtained by dividing these thresholds by 
four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85 (2007).

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.

Using Table VI, the veteran's June 1988 audiological 
examination revealed Level I hearing in the right ear and 
Level II hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

Using Table VI, the veteran's September 2004 audiological 
examination revealed Level II hearing in the right ear and 
Level III hearing in the left ear.  Combining these levels 
according to Table VII reveals an evaluation of 0 percent.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because the results 
of this VA examination do not meet the criteria for an 
exceptional pattern of hearing impairment, Table VIA is not 
for application.  38 C.F.R. § 4.86.

The October 2004 report does not contain speech 
discrimination scores.  The reported results would not 
support a higher evaluation if conducted in accordance with 
the requirements of 38 C.F.R. § 4.85.

The most recent VA audiological examination in March 2005 
revealed Level I hearing in the right ear and Level I hearing 
in the left ear.  Combining these levels according to Table 
VII reveals an evaluation of 0 percent.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Because the results of this VA 
examination do not meet the criteria for an exceptional 
pattern of hearing impairment, Table VIA is not for 
application.  38 C.F.R. § 4.86. 

The veteran has contended that consideration should be given 
to the fact that he requires the use of hearing aids.  The 
use of such aids, however, would not provide a basis for a 
higher initial evaluation under the rating criteria.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  While the veteran stated that 
his hearing aids are a visible sign of limitation to 
employers, there is no evidence that there is marked 
interference with employment.  There have also been no 
periods of hospitalization for hearing loss.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is against the claim for 
an increased evaluation, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21. 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


